DETAILED ACTION.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,228,893 in view of Rios (Pub. No. 2017/0021273) and Salter (Pub. No. 2014/0368534). Although the conflicting claims are not identical, claims 1-20 of U.S. Patent No. 10,228,893 contains every element of claims 2-21 of the instant application except for some obvious variations. However, the obvious variations are being taught by Rio and Salter as described below. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Rios and Salter in the invention of Patent No. 10,228,893 to provide the user with an augmented reality environment comprising representation of physical objects and virtual objects created the users and allow viewing and interaction with one or more objects within the environment.
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,269,581 in view of Rios (Pub. No. 2017/0021273) and Salter (Pub. No. 2014/0368534). Although the conflicting claims are not identical, claims 1-20 of U.S. Patent No. 11,269,581 contains every element of claims 2-21 of the instant application except for some obvious variations. However, the obvious variations are being taught by Rio and Salter as described below. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Rios and Salter in the invention of Patent No. 11,269,581 to provide the user with an augmented reality environment comprising representation of physical objects and virtual objects created the users and allow viewing and interaction with one or more objects within the environment.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the user device", in lines 11-12. It is unclear that “the user device” refers to the device of line 6 or line 8. 
Claim 17 similar is rejected under the same rationale of claim 2.
Claim 11 recite the limitation “the virtual object” in line 8.  There is insufficient antecedent basis for this limitation in the claim. The examiner interprets “the virtual object” to be “a virtual object.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-10, 17-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios (Pub. No. US 2017/0021273) and Applewhite et al. (“Applewhite”, Pub. No. US 2009/0119764).
Per claim 2, Rios teaches a system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
generating a virtual object that is displayable on a user device, the virtual object having a first set of configurations ([0018]; [0019]);
receiving, from a user device, a second set of configurations ([0020]; [0021]);
determining, in response to receiving the second set of configurations from the user device, that the virtual object is within a field of view of the user device ([0045]; [0046]);
determining, based on a permissions setting, that a user operating on the user device has permission to interact with the virtual object ([0038]; [0052]; [0060]; [0061]; [0071]; which show condition setting for permitting  a particular user or users  to  view  and/or interaction associated with a virtual object is determined  whether the user is part of a community of users,  the user belongs to certain age group, two user’s devices are within certain distance from the virtual object, or the user is at the location at certain time or times); and
causing, in response to determining that the user account has permission to interact with the virtual object, the virtual object to be rendered on the user device ([0038; [0052]; [0060]; [0061]; [0071]).
Rios does not specifically teach a user account. However, Applewhite discloses a well-known feature of a user account, for example, unique social profile, a bank account, a gaming account ([0003]; [0004]; [0016]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Applewhite in the invention of Rios in order to provide every user with a user account in order to identify the user and allow interaction with other users or members of a community. 
Per claim 3, the modified Rios teaches the system of claim 2, wherein the permission setting provides an indication of a set of user accounts that has permission to interact with the virtual object (Rios, [0038]; [0052]; [0060]; [0061]; [0071]; Applewhite, [0003]; [0004]; [0016]).
Per claim 4, the modified Rios teaches the system of claim 3, wherein determining that the user account operating on the user device has permission to interact with the virtual object comprises determining that the user account is included in the set of user accounts that has permission to interact with the virtual object (Rios, [0038]; [0052]; [0060]; [0061]; [0071]; Applewhite, [0003]; [0004]; [0016]).
Per claim 5, modified Rios teaches the system of claim 3, wherein the set of user accounts is part of a group with a common designation (Rios, [0038]; [0052]; [0060]; [0061]; [0071]; Applewhite, [0003]; [0004]; [0016]).
Per claim 6, modified Rios teaches the system of claim 5, wherein the common designation corresponds to at least one of users associated with a geo-fence location, employees of an establishment, or users having a specific characteristic (Rios, [0038]; [0052]; [0060]; [0061]; [0071]).
Per claim 7, modified Rios teaches the system of claim 2, wherein the first set of configurations includes a location of the virtual object and the second set of configurations includes a location of the user device (Rios, [0018]; [0019]; [0020]; [0021]).
Per claim 8, Rios teaches the system of claim 7, wherein the virtual object is determined to be within the field of view the user device based on the location of the virtual object and the location of the user device (Rios, [0018]; [0019]; [0020]; [0021]; [0045]; [0046]; [0069]).
Per claim 9, Rios teaches the system of claim 7, wherein the virtual object is rendered on the user device with a specific field-of-view of the first location from the second location (Rios, [0018]; [0019]; [0020]; [0021]; [0045]; [0046]; [0069]).
Per claim 10, Rios teaches the system of claim 2, wherein the operations further comprise: receiving, from the user device, an interaction with the virtual object rendered on the user device and causing an adjustment of the virtual object based on the received interaction (Rios, [0040]; [0061]; [0070]-[0073]).
Claims 17-21 rejected under the same rationale as claims 2, 3, 6, 9 and 10 respectively. 

Claim(s) 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios (Pub. No. US 2017/0021273), Salter et al. (“Salter”, Pub. No. US. 2014/0368534), and Applewhite et al. (“Applewhite”, Pub. No. US 2009/0119764).

Per claim 11, Rios teaches a method comprising:
receiving, from a server, a model of at least a portion of a virtual world for rendering on the user device (fig. 1; [0014]; [0027]; [0032]; [0055])
rendering, upon determining that one or more virtual objects is within the field of view, the one or more virtual objects on the user device ([0019]; [0036]; [0037]; [0055]; [0056]; which show the AR environment providing for viewing of common physical environment objects associated with an environment or theme, and user’s created objects);
determining, based on a permissions setting, that a user operating on the user device has permission to interact with the virtual object ([0038]; [0052]; [0060]; [0061]; [0071]; which show condition setting for permitting  a particular user or users  to  view  and/or interaction associated with a virtual object is determined whether the user is part of a community of users,  the user belongs to certain age group, two user’s devices are within certain distance from the virtual object, or the user is at the location at certain time or times);
receiving an interaction with the virtual object rendered on the user device and causing, based on the received interaction, an adjustment of the virtual object; and updating the model of the at least the portion of the virtual world ([0038; [0052]; [0060]; [0061]; [0071]).
Rios does not specifically teach receiving, a three-dimensional model of at least a portion of a virtual world for rendering on the user device; assigning a field of view and vector in the at least the portion of the virtual world, the field of view and the vector providing a representation of movement of a user device; and a user account. 
However, Salter teaches receiving, from a server, a three-dimensional model of at least a portion of a virtual world for rendering on the user device and assigning a field of view and vector in the at least the portion of the virtual world, the field of view and the vector providing a representation of movement of a user device ([0032]; [0033]). 
However, Applewhite discloses a well-known feature of a user account, for example, unique social profile, a bank account, a gaming account ([0003]; [0004]; [0016]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Salter and Applewhite in the invention of Rios in order to provide the user with a three-dimensional model of the virtual environment to allow the user with a perspective of a virtual object based on the user’s line of sight and field of view of the environment,  and in order to provide every user with a user account in order to identify the user and allow interaction with other users or members of a community.
Per claim 12, the modified Rios teaches the method of claim 11, wherein the one or more virtual objects are rendered on the user device based on the permission setting (Rios, [0038]; [0052]; [0060]; [0061]; [0071]).
Per claim 13, the modified Rios teaches the method of claim 12, wherein the permission setting provides an indication of a set of user accounts that has permission to interact with the virtual object (Rios, [0038]; [0052]; [0060]; [0061]; [0071]).
Per claim 14, the modified Rios teaches the method of claim 13, wherein the set of user accounts is part of a group with a common designation (Rios, [0038]; [0052]; [0060]; [0061]; [0071]).
Per claim 15, the modified Rios teaches the method of claim 14, wherein the common designation corresponds to at least one of users associated with a geo-fence location, employees of an establishment, or users having a specific characteristic (Rios, [0038]; [0052]; [0060]; [0061]; [0071]).
Per claim 16, the modified Rios teaches the method of claim 11, wherein rendering the one or more virtual objects on the user device comprises displaying the one or more virtual objects as one or more overlays to images received from an image sensor of the user device (Rios, [0045]; [0046]).
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175